          Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 1 of 15


                                                                     , prie
                                                                     Rrev    k
                                                                         t; rt!,
                   IN THE UNITED STATES DISTRICT COURT,      '''strILED
                                                      1019 DEC '25 Am
                  FOR THE WESTERN DISTRICT OF WISCONSIN
                                                                . _“" 9' 57

JOHN BOUCHER,
           Plaintiff,


                                            Case No. 18-cv-760-jdp


DR. MARTIN and
DEBRA TluQUIST,

           Defendants.


                         PLAINTIFF'S RESPONSE TO DEFENDANTS'
                              PROPOSED FINDINGS OF FACT


     Plaintiff, John Boucher ("Boucher"), proceeding pro se, hereby submits
the following response to Defendants' proposed findings of fact in opposition

of Defendants' motion for summary judgment:


     1.     Plaintiff John Boucher (DOC #209123) has been incarcerated at

Jackson Correctional Institution (Jackson) since May 5, 2015 and was
transferred from Dodge Correctional Institution. (Tidquist Decl. T[8.)

            1. No Dispute.
     2. The Wisconsin Department of Justice accepted service of the complaint

on behalf of Dr. Martin, but before the conclusion of this case, Defendant

Martin died. A stipulation Regarding Defendant Dr. W. Bradley Martin filed

on September 23, 2019. (Dkt. 18.)

            2. No Dispute.
         Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 2 of 15




    3. Paul Bekx, M.D. has been retained or specifically employed to

provide expert testimony and is currently employed as the Medical Director
of the Department of Corrections' Bureau of Health Services. ( Bekx Decl.

52; Dkt. 20.)
          3. No Dispute.
     4. Defendant Debra Tidquaist is currently employed by the Corrections'

Bureau of Health Services as an Advanced Practice Nurse Prescriber (APNP)

at Jackson Correction Correctional Institution (Jackson). She has been

licensed as an APNP (or nurse practitioner) in the State of Wisconsin

continuously since March 30, 2009 and as a registered nurse since 1993.

(Tidquist Decl. ¶2.)
                No Dispute.
            When an inmate has a medical concern, wishes to communicate with

medical staff, and/or requests to be seen by Health Services Unit (HSU) staff,

he needs to fill out a Health Services Request form and submit it to HSU.

(Tidquist Decl. 16.)
            5. No Dispute.
     6. Health Services Requests are triaged by HSU staff daily. (Tidquist

Decl. 57.)
            6. No Dispute.
     7. John Boucher is a 51 year-old individual with a health history

that includes chronic back pain, chronic right arm pain from a 2010 injury,

and pain in his left elbow, right ankle, and shoulders. His injuries included

a possible right rotator cuff injury. (Bekx Decl. 16; Tarver Decl. Ex. 1000

at 1-12.)
             7. No Dispute.



                                       2
         Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 3 of 15




     8. In December of 2014, he was in a motor vehicle accident in Mexico.

In the months following the accident he experienced right shoulder pain and

limited range of motion. (Bekx Decl. 17; Tarver Decl. Ex. 1000, at 6,7.)
          8. Dispute. On December 11, 2014, Boucher.was see by Dr. Medak

Amedakus who noted "R Shldr w/ lim ROM due to pain, flex/abduction to >90

deg. Unable to internal rotate." (Boucher Decl. 110; Ex. 4.)
     9. An X-ray ordered by the San Diego Sheriff's office in December

of 2014 showed degenerative arthrosis- a condition associated with aging.

No fracture was evident. He was treated conservatively at the time with anti-

inflammatory medications (Bekx Decl. 7; Tarver Decl. Ex. 1000, at 38-41.)
               Dispute. During the December 11th visit with SDCJ medical

staff, Boucher's right shoulder was x-rayed. The x0ray revealed degenerative
arthrosis in the right shoulder. After receiving the results Dr. Amedakus

told Boucher that he would order an MRI and a consultation with an orthopedic

surgeon. However, Boucher was transferred.to a different jail before he was
able to receive these medical services. (Boucher Decl. 1112-13; Ex. 5.)
          On February 24, 2015, Boucher underwent an intake health screening

at the Dodge Correctional Institution (Dodge). (Bekx Decl. 18; Tarver Decl:

Ex. 1000, at 1.)
           10. No Dispute.
     11. Boucher's intake records lists multiple health issues, including

injury to left arm, elbow, and ribs, right ankle issues, and a "possible

right rotator cuff injury." (Bekx Decl. 18; Tarver Decl. Ex. 1000, at 2.)

           11. Dispute. While at DCI, medical staff told Boucher that an

orthopedic consultation for his possible right rotator cuff injury would not be

provided until after he was received at his next institution. (Boucher Decl.

1115.)

                                     3
          Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 4 of 15




     12. Boucher received a Gabapentin prescription on April 6, 2015. (Bekx

Decl. 119; Tarver. Ex. 1000, at 43.)

           12. No Dispute.
     13. On May 5, 2015, Boucher was transferred from Dodge to Jackson

Correctional Institution (Jackson). (Bekx Decl. 400; Tarver Decl. Ex. 1000,

at 12.)
                No Dispute.
           On May 7, 2015, Boucher completed a Health Services Request (HSR)
in which he asked for a wheelchair. Among other reasons for the request,

he cited that he had a disabled ankle and a "permanently disabled right

shoulder." (Bekx Decl. 4R11; Tarver. Ex. 1000, at 13.)
           14. Dispute. On May 7, 2015, Boucher was seen by Nurse Kostohryz

of JCI's Health Services Unit ("HSU"). Nurse Kostohryz examined Boucher's
ankle and shoulder. The nurse immediately summoned Dr. Martin. Shortly

thereafter, Dr. Martin entered the exam room. Boucher explained to Dr. Martin

that he was experiencing limited range of motion in his right shoulder with
throbbing pain at a level of 8 out of 10 pain scale (and that the Naproxen

was not working). Boucher further infoimed Dr. Martin that these symptoms
had been ongoing for more than five months. Boucher then requested an MRI,

a consult with an orthopedic surgeon, and a wheelchair. Instead, Dr. Martin
wrote an order for a Walker (with no wheels, of course). Boucher explained
to Dr. martin that he could not use a walker because the use of a walker

would exasperate his shoulder pain. (Boucher Decl. 111117-20.)

     15. A permanet injury increases the likelihood that the problem will

be more difficult to treat later and makes a significant difference in the

treatment plan. (Tidquist Decl. 119.)



                                        4
        Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 5 of 15




           15. Dispute. A delay in providing necessary care

increases the lost opportunity to repair an injured rotator cuff. On September

30, 2016, after more than 69 weeks under Or. Martin's care, Boucher finally

received an MRI on his right shoulder. (Boucher Decl. 141; Ex. 21.) On October
11, 2016, Dr. Martin reviewed the MRI results of Boucher's shoulder, in which

he noted tears to Boucher's rotator cuff, and Dr. Martin ordered a
consultation with Dr. Grossman, an orthopedic surgeon. On November 9, 2016,

Dr. Grossman examined Boucher and reviewed his x-ray and MRi results. Dr.

Grossman noted that Boucher presented with obvious atrophy posteriorly, with
remarkably little shoulder motion and reported severe pain. Dr. Grossman's

initial impression was that Boucher had a chronic rotator cuff tear that
was unrepairable. (Boucher Decl. 11 42, 44, Ex. 22 & 23.)

     16. On May 9, 2015, Boucher requested through an HSR to be taken off

Gabapentin. Boucher completed a Refusal of Recommended Health Care in which

he described that he did not want to come to HSU anymore for health care.

(Tidquist Decl. 111; Bekx Decl. 114; Tarver Decl. Ex. 1000, at 14, 15.)
          16. Dispute. On May 9, 2015, Boucher fell and sustained injuries.

He attributed this incident to Dr. Martin issuing a Walker instead of a
wheelchair. Dr. Martin was aware of Boucher's ankle and shoulder, and that
using a Walker would further complicate matters and to quail any risk of

further injury Boucher completed a Refusal of Care form. (Boucher Decl. 122.)

     17. Eleven months later, Boucher was next seen in HSU at his request

for pain in his right shoulder on April 18, 2016. (Bekx Decl. 115; Tidquist

Decl. 112; Tarver Decl. Ex. 1000 at 16-17.)

          17. No Dispute.




                                   5
          Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 6 of 15




       18. According to the Nursing Encounter Protocol, this was the first
indication of request for evaluation of right shoulder pain. Boucher reported

the onset of pain was April 14, 2016. The pain in his shoulder was making

it difficult to use his walker. (Bekx Decl. 1115; Tidquist Decl. 113; Tarver

Decl. Ex. 1000, at 16-17.)

           18. Dispute. On May 7, 2015, Boucher requested an MRT, a consult

with an orthopedic surgeon, and a wheelchair. Dr. Martin told Boucher he

would not order an MRI. (PPFOF 119; Boucher Decl. 119.)

       19. Tidquist gave a verbal order to follow up with physical therapy

and provided education on range of motion. Physical therapy is a typical
modality to treat injuries of shoulders. (Tidquist Decl. 113.)

               Dispute. During Boucher's appointment With Nurse Kostoyryz
on April 14, 2016, Boucher never interacted with Tidquist. Nor did Tidquist

provide education on range of motion. (PPFOF 126; Boucher Decl. 126; Ex.

10.)

            Starting on April 28, 2016, Boucher underwent physical therapy

treatments to gain strength and received medication to manage pain. (Bekx
Decl. 1116; Tidquist Decl. 1114; Tarver Decl. Ex. 1000 at 44-49.)
            20. Dispute. Boucher did not undergo physical therapy treatment

on April 28, 2016. Instead, he only received a physical therapy evaluation.
Darrin Kryzanowski, a licensed Physical Therapist saw Boucher and rendered

the diagnosis that Boucher's right "shoulder pain [was] most likely caused

by rotator cuff compromise. He will [follow up with doctor/Nurse Practitioner]."

(PPFOF 127; Boucher Decl. 127; Ex. 11.)

       21. On June 16, 2016, an order Was written for physical therpay to
evaluate the segregation cell and patient mobility. (Bekx Decl. 112; Tarver

Dec. Ex. 1000, at 15.)
          Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 7 of 15




                No Dispute.
       22. There are limited progress notes or medical records from around

May 2015. Progress notes show a few visits in May and June of 2015 for

concerns of ambulation and need of a walker/cane/wheelchair and no progress

note visits from 6/16/16 to 4/18/16. There is no specific request for an

MRI or to see an orthopedist in May or June of 2015. (Bekx Decl. q.13.)
                Dispute. From May 7, 2015 to April 18, 2016. Boucher was seen

for his shoulder injury on two occasions. He saw Nurse Kostohryz and Dr.
Martin on May 7, 2017 And saw Nurse Kostohryz on April 16, 2016, and on each

of those occasions Boucher requested an MRI and to see an Orthopedic surgeon.

(PPFOF 11117-19, 411128-30, and 11133-34; Boucher Decl. 11117-19, 111128-30,

34.)
           In Dr. Dekx's professional medical opinion, typically, for shoulder
immobility and pain, an MRI or orthopedic evaluation would not be the first

line of therapy. Rather, anti-inflammatory medications and physical therapy
evaluation and treatment would be first line therapies. MRI and orthopedic

referral would be indicated if these conservative measures did not result
in improvement. (Bekx Decl. 1113.)

             23. Dispute. Given Boucher's exceedingly severe symptoms,
Boucher should have been immediately ordered an MRI and orthopedic consult.

A delay in providing necessary care increases the lost opportunity to repair

an injured rotator cuff. On September 30, 2016, after more than 69 weeks
under Dr. Martin's care, Boucher finally received an MRI on his right

shoulder. On October 11, 2016, Dr. Martin reviewed the MRI results in which

he noted tears to Boucher's rotator cuff, and Dr. Martin ordered a
consultation with Dr. Grossman, an orthopedic surgeon. On November 9, 2016,

Dr. Grossman concluded that Boucher had a chronic rotator cuff tear that

was unrepairable. (PPFOF 1M5141-42 and 44; Boucher Decl. TM 41-42 and 44.)


                                     7
        Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 8 of 15




      24. Boucher continued with physical therapy treatments and medication

to gain strength and to manage pain. He was seen by physical therapy multiple

times from May through August of 2016 and made progress in both range of

motion and strength. (Bekx Decl. 117; Tarver Decl. Ex. 1000, at 44-49.)

                Dispute. On May 20, 2016, Boucher submitted another HSR to

complain that the physical therapy exercise had "caused more pain and I have
not been diagnosed. Something is wrong in my shoulder for a long time now."

(PPFOF 1131-32; Boucher Decl. 1131-32, Ex. 13-14.)

     25. On August 17, 2016, physical therapy noted that Boucher plateaued

in progress and was "near maximum benefit of [physical therapy]." Boucher

was instructed to follow up with a physician and continue physical therapy

one time per week unless otherwise directed. (Bekx Decl. ¶18; Tarver Decl.

1000, at 21.)

                Dispute. During the summer of 2016, Boucher attended therapy

for his shoulder. Specifically, he attended therapy on July 8, July 19, August

1, and August 20. During that time Boucher continued to experience limited

range of motion and severe pain in his right shoulder. (PPFOF ¶37; Boucher
Decl. 137, Ex. 18.)
          On September 1, 2016, Dr. Martin recommended Boucher to get a plain
X-ray of his right shoulder. Dr. Martin indicated Boucher had right shoulder
pain with abnormalities but full range of motion. (Bekx Decl. 119; Tarver

Decl. Ex. 1000, at 22, 23.)

          26. Dispute. Dr. Grossman examined Boucher and reviewed his x-
ray and MRI results. Dr. Grossman noted that Boucher presented with obvious

atrophy posteriorly, with remarkably little shoulder motion and reported

severe pain. (PPFOF 144; Boucher Decl. 144, Ex. 23.)




                                   8
           Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 9 of 15




    27. hccording to a September 7, 2016 Radiology Report of the right

shoulder X-ray, the glenohumeral joint was in alignment, but there was

narrowing of the joint space due to modest degenerative changes. The report

indicates that the acromioclavicular coracoclavicular joints also were normal

and that no shoulder fracture, separation or dislocation was seen. The

conclusion was "modest degenerative joint disease of the right shoulder;
otherwise, no fracture or dislocation seen." (Bekx Decl. 120; Tarver Decl.

Ex. 10000, at 25.)
            27. No Dispute.
     28. Because of the plateau in PT, continued pain and plain X-ray results

on September 14, 2016, Dr. Martin referred Boucher for an MRI of the right

shoulder. (Bekx Decl..121; Tidquist Decl. 115; Tarver Decl. Ex. 10000, at

23, 24, 27, 33, 38-42.)
                 No Dispute.
           On September 19, 2016, Tidquist scheduled Boucher's MRI for his

right shoulder for better assessment of his injury. (Tidquist Decl. 115;

Tarver Decl. Ex. 1000, at 42.)
                ,
          29. Dispute. On September 14, 2016, Dr. Martin sent a request for

 prior authorization for an MRI and an orthopedic surgery consultation to
 the Bureau of Health Services. (PPFOF 140; Boucher Decl. 140, Ex. 20.)
      30. On September 30, 2016, Boucher underwent MRI imaging at Black River

 Hospital. The impression indicated a "full-thickness supraspinatus and

 anterior aspect of infraspinatus tendon tear" and "severe-fatty atrophy of
 supraspinatur infraspinatus muscles." (Bekx Decl. 122; Tarver Decl. Ex. 1000,

 at 26.)
             30. No Dispute.


                                     9
       Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 10 of 15




     31. On October 11, 2016, Boucher met Dr. Martin and because of the

results of the MRI showing significant anatomical tears and the plateau in

physical therapy, a referred was arranged for an orthopedic consult for his

right shoulder rotator cuff tear. (Bekx Decl. 123; Tarver Decl. Ex. 1000,

at 24, 33.)
          31. No Dispute.

     32. On November 9, 2016, Boucher received an orthopedic consultation
With Dr. Grossman. Dr. Grossman indicated that Boucher had a chronic rotator

cuff tear which was unrepairable. (Bekx Decl. 124; Tidquist Decl. 116; Tarver

Decl. Ex. 1000, at 29.)
                No. Dispute.
         Large retracted tears with significant muscle atrophy may not be
repairable. When the muscle is replaced by fat, as in this case, recovery

of strength and function is not possible. Atrophy is caused by inactivity
of the muscle and the common treatments are exercise and physical therapy

which Boucher had already been receiving. Muscle atrophy of this degree is

not reversible. There was discussion on other treatment options including
the need for possible future arthroplasty (shoulder replacement) (Bekx Decl.

125; Tarver Decl. Ex. 1000, at 28, 31.)
          33. Dispute. A delay in providing necessary care increases the

lost opportunity to repair an injured rotator cuff. On September 30, 2016,

after more than 69 weeks under Dr. Martin's care, Boucher finally received

appropriate medical care for his right shoulder. ( PPFOF 141; Boucher Decl.

141, Ex. 21.)




                                10
       Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 11 of 15




    34. Dr. Grossman administered a Depo-Medrol injection which had no
immediate improvement for Boucher's discutfort. Dr. Grossman stated that

the "failure to respond to injection therapy is a grave prognostic indicator

for any type of operation intervention." (Bekx Decl. 926; Tidquist Decl.

916, Tarver Decl. Ex. 1000, at 29-30.)

          34. No Dispute.
     35. Boucher also underwent another X-ray of the right shoulder on

November 9, 2016. The X-ray results indicated mild degenerative changes at

the shoulder joint and mild elevation of the humeral head relative to the

glenoid. ( Bekx .Decl. 927; Tarver Decl. Ex. 1000, at 32.)

                No Dispute.
          On November 30, 2016, Dr. Martin followed up with Boucher and

recommended return to physical therapy since surgery was not an option as

a course of treatment. ( Bekx Decl. 928; Tarver Decl. Ex. 1000, at 34.)

          36. No Dispute.
     37. Physical therapy, home exercise programs, and pain medications
are typical treatment options for shoulder injuries like Boucher's when

surgery is not an option. (Tidquist Decl. 917.)
          37. Dispute. A second opinion and/or arthroplasty (shoulder

replacement.)
     38. Boucher continued with physical therapy since surgery was not an

option as a Course of treatment due to his injury being unrepairable. Boucher

had severe atrophy which limits treatment for shoulder injuries. (Tidquist

Decl. R18; Tarver Decl. Ex. 1000, at 34-36.)

          38. No Dispute.


                               •


                                   11
        Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 12 of 15




     39. Dr. Bekx's professional opinion is that the care provided to Mr.

Boucher met the standard of care for this condition. In general, shoulder
injuries are first treated concervatively with anti-inflammatory medications

and physical therapy. Many shoulder conditions respond to these initial

interventions and thus surgery can be avoided. (Bekx Decl. 129.)
          39. Dispute. Given Boucher's exceedingly severe symptoms, Boucher

should have been immediately ordered an MRI and orthopedic consult. A delay

in providing necessary care increases the lost opportunity to repair an
injured rotator cuff. On May 7, 2015, Boucher requested an Mill and orthopedic

consultation but Dr. Martin delayed appropriate care for more than 69 weeks,
until September 30, 2016. (PPFOF 11111 19, 41-42 and 44; Boucher Decl. 119,

1141-42 and 144.)
     40. During Mr. Boucher's physical therapy sessions in the summer of

2016, he was making progress in both strength and range of motion. When he
plateaued in his improvement and still experienced deficiencies, the

appropriate referral was made to orthopedics. (Bekx Decl. 129.)
               Dispute. During the summer of 2016, Boucher attended physical
therapy for his shoulder. Specifically, he attended therapy on July 8, July

19, August 1, and August 20. During that time Boucher continued to experience
limited range of motion and severe pain in his right shoulder.(PPFOF 137;

Boucher Decl. 137.)
         Boucher returned to physical therapy on December 15, 2016, following

his orthopedic evaluation. (Bekx Decl. 130; Tarver Decl. Ex. 1000, at 35.)

          41. No Dispute.




                                   12
        Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 13 of 15




    42. For the next year, Boucher continued on physical therapy and

medication to manage his right shoulder pain. He did also receive a shoulder

injection on March 28, 2017 with some relief of his pain. (Bekx Decl. 131;

Tarver Decl. Ex. 1000, at 36.)
          42. Dispute. Boucher experienced frozen shoulder with extreme

pain on January 2, 2017; March 10, 2017; May 5, 2017; May 25, 2017; May 31,
2017; June 6, 2017; June 9, 2017; June 18, 2017, June 27, 2017, July 4, 2017;

July 20, 2017; and November 8, 2017. (PPFOF 146; Boucher Decl. 146.) Boucher

wote multiple times to JCT's Health Services Unit explaining that he was

in constant pain and that physical therapy was not working. Yet, Boucher

was ignored and no alternative was given. (PPFOF 147; Boucher Decl. 147;

Ex. 24-35.)
     43. On July 3, 2018, it was reaffirmed that Boucher was still not a

candidate for surgery. (Bekx Decl. 131; Tarver Decl. Ex. 1000, at 36.)

          43. No Dispute.
     44. Boucher appears to have reported two separate injuries - an injury

in 2010 causing right arm pain and the December 2014 bike vs car accident
in Mexico. In Dr. Bekx's professional medical opinion, it is impossible to
tell which injury--the 2010, 2014, both or neither--caused the rotator cuff

tear. (Bekx Decl. 132.)
               Dispute. Boucher reported only one injury: a bicycling accident

(in Mexico) in which he was hit by a car that left a massive tendon rupture

 in his right rotator cuff. (PPFOF 13; Boucher Decl. 13; Compl. 17.) This

 lawsuit is about only the 2014 injury.
           By the time of Boucher's specific request for treatment of his

 shoulder pain on April 18, 2016, Or. Bekx's opines that the muscle atrophy

 and fatty replacement had very likely already occurred and the outcomes



                                          13
       Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 14 of 15




would have not changed if an MRI or orthopedic evaluation would have bbe

done sooner in 2015 or 2016. ( Bekx Decl. 132.)
                Dispute. A failure by Dr. Martin and Tidquist to examnine

Boucher's shoulder for the presence of a rotator cuff rupture, and their

failure to provide a referral for MRI and orthopedic consultation that may

have resulted in a better outcome or a successful surgery was inappropaiate
On May 7, 2015 and again on April 18, 2016, Boucher relayed a specific set
of physical complaints that should have alerted Dr. Martin that an injury

had occurred to his rotator cuff. (PPFOF 1117-19. 1128-30 and 1133-34; Boucher

Decl. immill7-19, 28-30, 33-34.)
     46. It is Dr. Bekx's professional opinion that the treatment provided

for Boucher's right shoulder in 2015 and 2016 by Dr. Martin, Nurse Tidquist

and others is consistent with medical standards of care and in accordance

with DOC policies and procedures. (Rekx Decl. 133.)
                Dispute. Given Boucher's exceedingly severe symptoms, Boucher

should have been immediately order an MRI and orthopedic consult. A delay

in providing necessary care increases the lost opportunity to repai an injured
rotator cuff. On May 7, 2015, Boucher requested an MRI and orthopedic consult
but Dr. Martin delayed appropriate care for more than 69 weeks, until
September 30, 2016. (PPe F 1119, 41-42 and 144; Boucher Decl. 11119, 41-42
and 144.)
            In Dr. Bekx's professional medical opinion, Dr. Martin's referral

for an MRI and orthopedic consult in 2016 appars to be have been appropriate.

Medical care for Boucher's right shoulder was not denied or delayed in a

manner which resulted in injury or pain. (Pekx Decl. 133.)




                                      14
        Case: 3:18-cv-00760-jdp Document #: 36 Filed: 12/26/19 Page 15 of 15




     47. Dispute. Given Boucher's exceedingly severe symptoms, Boucher should

have been immediately ordered an MRI and orthopedic consult. A delay in

providing necessary care increases the lost opportunity to repair an injured

rotator cuff. On May 7, 2015, Boucher requested an MRI and orthopedic consult

but Dr. Martin delayed appropriate care for more than 69 weeks, until
September 30, 2016. (PPFOF ¶111 19, 41-42 and Y44; Boucher Decl. c11111 19, 41-

42 a,d 1144.)


          Dated this g3 day ofC        LIALIIIV)425--     , 20‘Cl.


                                              Respectfully submitted,


                                                        ccR5Cc.)
                                                John Boucher
                                                Pro se Plaintiff
                                                Jackson Correctional Inst.
                                                P.O. Box 233
                                                Black River Falls, T4T 54615




                                        15
